Opinion by
Judge Wilkinson, Jr.,
Judge Kiester, President Judge of the Court of Common Pleas of Butler County, in an able, eleven page opinion has more than adequately discussed and disposed of the arguments presented to us on this appeal. The opinion is filed in the Court of Common Pleas of Butler County to Ms D 78-007 in Book 41, page 120.
In brief summary, Judge Kiester found that the decision of the Board of School Directors of Butler Area School District in suspending the teachers here involved was taken following proper procedures and was supported by the record. We agree that the record supports a finding that there was a substantial decline in student population which meets the requirements of Section 1124 of the Public School Code of 1949, (Code), Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §11-1124. It is not improper for the school authorities to have taken into consideration or, indeed, to have been motivated by, considerations of economy as long as the grounds established by the Code are present.
Appellants attack the procedure used by the school authorities to select the teachers to be suspended. We can find no grounds for setting it aside. We do not have presented to us a situation condemned in Welsko v. Foster Township School District, 383 Pa. 390, 119 A.2d 43 (1956). Bather we are here presented with essentially the same problems as we were in Tressler v. Upper Dublin School District, 30 Pa. Commonwealth Ct. 171, 373 A.2d 755 (1977) and we affirm for the reasons set forth therein.
*588Accordingly, we will enter the following
Order
And Now, January 21, 1980, the order of the Court of Common Pleas of Butler County in Ms D 78-007, found in Book 41 at page 120, dated February 27,1979, affirming the adjudication of the Butler Area School District is affirmed.
This decision was reached prior to the expiration of the term of office of Judge DiSalle.